Name: Commission Regulation (EC) No 2442/94 of 7 October 1994 repealing Regulation (EC) No 1784/94 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: fisheries;  America;  Europe
 Date Published: nan

 11 . 10 . 94 Official Journal of the European Communities No L 261 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 2442/94 of 7 October 1994 repealing Regulation (EC) No 1784/94 concerning the stopping of fishing for Greenland halibut by vessels flying the flag of the United Kingdom the flag of the United Kingdom or registered in the United Kingdom should therefore be permitted ; whereas consequently it is necessary to repeal Regulation (EC) No 1784/94, rHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 Df 12 October 1993 establishing a control system appli ­ :able to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1 784/94 (2) 5topped fishing for Greenland halibut in the waters of [CES divisions V, XIV (Greenland waters) by vessels flying :he flag of the United Kingdom or registered in the United Kingdom ; Whereas, on 14 September 1994, Germany transferred to :he United Kingdom 200 tonnes of Greenland halibut in :he waters of ICES divisions V, XIV (Greenland waters) ; whereas fishing for Greenland halibut in the waters of [CES divisions V, XIV (Greenland waters) by vessels flying HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EC) No 1784/94 is hereby repealed. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 October 1994. For the Commission Yannis PALEOKRASSAS Member of the Commission 0) OJ No L 261 , 20. 10 . 1993, p . 1 . (2) OJ No L 186, 21 . 7. 1994, p. 19 .